Title: From George Washington to Gouverneur Morris, 8 May 1779
From: Washington, George
To: Morris, Gouverneur



Hd Qrs Middlebrook May 8th 79

Monsieur Gerard did me the honor to deliver me your favour of the 26th—I shall always be obliged to you, my dear Sir, for a free communication of your sentiments on whatsoever subject may occur.
The objects of your letter were important. Mr Gerard I dare say has made it unnecessary for me to recapitulate what passed between him and myself and has informed you of the alternative I proposed for improving the important event announced by him. From what he told me it appears that sufficient assurances cannot be given of points, which are essential to justify the great undertaking you had in view at the expence of other operations very interesting—And indeed though I was desirous to convince The Minister that we are willing to make every effort in our power for striking a decisive blow; yet my judgment rather inclined to the second plan as promising more certain success without putting so much to the hazard. The relief of the S[outhern] S[tates] appears to me an object of the greatest magnitude and what may lead to still more important advantages—I feel infinite anxiety on their account—their internal weakness—dissaffection—the want of energy the general languor that has seized the people at large makes me apprehend the most serious consequences—it would seem too, as if the enemy meant to transfer the principal weight of the war that way. If it be true that a large detachment has lately sailed from New York and that Sir Henry Clinton is gone with it, in which several accounts I have received agree, (though I do not credit the latter) and these should be destined for [t]he Southward, as is most probable, there can be little doubt that this is the present plan. Charles Town it is likely will feel the next stroke—This if it succeeds will leave the enemy in full possession of Georgia by obliging us to collect our forces for the defence of South Carolina, and will consequently open new sources for men and supplies and prepare the way for a further career. The climate, I am aware is an obstacle but perhaps not so great as is imagined and when we consider the difference in our respective means of preserving health it may possibly be found more adverse to our troops than to theirs—In this critical situation, I hardly know any resource we have unless it be in the event expected; and the supposed reinforcement now on its way, for want of a competent land force on our part may make even this dependence precarious—If it should fail, our affairs which have a very sickly aspect in many respects will receive a stroke they are little able to bear.
As a variety of accidents may disappoint our hopes here, it is indispensable we should make every exertion on our part to check the enemy⟨’s⟩ progress. This cannot be done to effect, if our reliance is solely or principally on militia; for a force continually fluctuating is incapable of any material effort. The states concerned ought by all means to endeavour to draw out men for a length of time; a smaller number on this plan would answer their purpose better; a great deal of expence would be avoided and agriculture would be much less impeded. It is to be lamented that the remoteness and weakness of this army, would make it folly to attempt to send any succour from this quarter. Perhaps for want of knowing the true state of our foreign expectations and prospects of finance, I may be led to contemplate the gloomy side of things—But I confess they appear to me to be in a very disagreeable train—The rapid decay of our currency, the extinction of public spirit—the increasing rapacity of the times, the want of harmony in our councils—the declining zeal of the people—the discontents and distresses of the officers of the army—and I may add the prevailing security and insensibility to danger—are symptoms in my eye of a most alarming nature—If the Enemy have it in their power to press us hard this campaign I know not what may be the consequence. Our army as it now stands is little more than the skeleton of an army—& I hear of no steps that are taking to give it strength and substance—I hope there may not be great mistakes on this head, and that our abilities in general are not overrated—The applications for succour are numerous; but no pains are taken to put it in my power to afford them. When I endeavour to draw together the Continental troops for the most essential purposes I am embarrassed with complaints of the exhausted defenceless situation of particular states and find myself obliged either to resist solicitations made in such a manner and with such a degree of emphasis as scarcely to leave me a choice, or to sacrifice the most obvious principles of military propriety and risk the general safety.
I shall conclude by observing, that it is well worthy the ambition of a patriot Statesman at this juncture to endeavour to pacify party differences—to give fresh vigor to the springs of government—to inspire the people with confidence—and above all to restore the credit of our currency. With very great regard I am Dr Sir Your most Obed. servant.
